Citation Nr: 1314526	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  04-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from April 1940 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In September 2000, the RO denied the Veteran's application to reopen a claim for service connection for sinusitis.  In October 2000, the RO denied a claim for a compensable rating for service-connected left varicocele.  

The Veteran appealed both decisions.  In September 2007, the Board determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for sinusitis, and denied the claim for an increased (compensable) rating for the Veteran's service-connected left varicocele.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court granted a Joint Motion for Partial Remand filed by the parties, and vacated the Board decision with respect to the sinusitis and left varicocele claims.  

In a January 2009 decision, the Board again determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for sinusitis.  The Board remanded the claim for a compensable rating for the left varicocele.  The Veteran appealed the January 2009 decision to the Court, and in a March 2010 Memorandum Decision, the Court vacated the January 2009 decision as to the sinusitis issue, and remanded the case to the Board. 

In January 2011, the Board reopened the claim for service connection for sinusitis and remanded the underlying claim along with the claim for an increased rating for left varicocele for additional development.  

In a June 2012 decision the Board denied the claim of increased rating for left varicocele and remanded the issue of service connection for sinusitis so that a VA examination could be conducted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for sinusitis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted, in June 2012 the issue of service connection for sinusitis was remanded so that a VA examination could be performed and an opinion rendered regarding whether it was at least as likely as not that the Veteran's sinusitis was of service onset or was otherwise etiologically related thereto.  The Board instructed that the examiner needed to review the Veteran's claims folder.  In the July 2012 examination report, the examiner reported both that the Veteran's service treatment records (STRs) had been reviewed and that they had been destroyed by a fire at the National Personnel Records Center (NPRC).  Review of the Veteran's claims folder shows that the Veteran's STRs, including the examination for separation from service, were not lost, but are intact and available for review.  While the examiner concluded that the Veteran's sinusitis was at least as likely as not of service onset, this opinion was based, at least in part, on the Veteran's statements that service connection had been in effect for sinusitis, but that compensation had ceased essentially due to administrative error.  Review of the record shows that this is incorrect as service connection for sinusitis was first denied by the RO in 1956 and has not been awarded.  As such, it does not appear that the examiner fully reviewed the claims folder prior to rendering the medical opinion, contrary to the instructions of the Board.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the issue of service connection for sinusitis is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran's claims file to be referred to the June 2012 VA examiner to ascertain the current nature and etiology of his sinusitis.  If that examiner is no longer available, schedule a VA examination with another examiner.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran has chronic sinusitis that is related to service.  The examiner must review the claims file and must note that review in the report.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

